Citation Nr: 0334282	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  98-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

In June 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to provide a list of all VA and 
non-VA health care providers that have treated the 
veteran for PTSD.  Obtain the identified records 
that are not already associated with the claims 
file.
2.  Please initiate a search for the veteran's 
service personnel records from the National 
Personnel Records Center (NPRC) for any 
documentation of military service, visitation, or 
duty in Korea.  The desired records relate to 
active duty performed in the U.S. Army during the 
period from June 1949 to October 1958.  If no such 
service personnel records can be found, or if they 
have been destroyed, ask for specific confirmation 
of that fact.  All records bearing on this point 
should be associated with the claims file.
3.  This veteran is seeking service connection for 
post-traumatic stress disorder.  Send a development 
letter, once again, asking the veteran to give a 
comprehensive statement regarding his/her alleged 
stressors.  Ask the veteran to comment specifically 
about, to the extent possible, the location and 
date of each event identified, the unit to which he 
was assigned at the time; and the full names of 
other individuals participating, if known, 
including the following claimed events:  
accidentally killing two kids during crossfire; 
witnessing a plane crash and watching the pilot die 
in his arms; serving on graves registration detail; 
and saving the life of fellow soldier Arthur 
Bristol., as well as any other stressful situations 
the veteran considers relevant.  The veteran should 
be informed that the information is necessary to 
obtain supportive evidence and that failure to 
respond may result in an adverse determination.  
The veteran's response should be associated with 
the claims folder.  
4.  If the veteran responds, prepare a letter 
asking the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any available 
information which might corroborate the veteran's 
alleged in-service stressors.  Provide USASCRUR 
with a description of these alleged stressors 
identified by the veteran, as noted hereinabove.  
Provide USASCRUR with copies of any personnel 
records obtained showing service dates, duties, and 
units of assignment, as well as the summary of 
claimed stressors; the USASCRUR should be asked to 
provide any information that might corroborate the 
veteran's alleged stressors.
5.  After completion of the above 
development, make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination:  a psychiatric examination 
to show the nature and likely etiology of 
the claimed psychiatric disorder.  Send 
the claims folder to the examiner for 
review; the examiner should acknowledge 
review of the claims folder in the 
examination report.  The examiner should 
state whether the veteran meets the 
diagnostic criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 
Fourth Edition, to support the diagnosis 
of PTSD; and if so, the examiner should 
specify which in-service stressor or 
stressors support the diagnosis.  The 
examiner should support all opinions with 
a discussion of medical principles as 
applied to the medical evidence in this 
case.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





